Case 1:18-cr-00363-RM Document 31 Filed 11/16/18 USDC Colorado Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Action No. ​1:18-cr-00363-RM-1

UNITED STATES OF AMERICA,

      Plaintiff,

V.

1.    MIGUEL ANTONIO GARCIA

      Defendant

_____________________________________________________________________

              UNOPPOSED MOTION FOR EXTENSION OF TIME
_____________________________________________________________________

      Comes now the Defendant by his lawyer and he moves this Honorable Court for
the entry of an Order extending the motions filing deadline to November 20, 2018. As
grounds for this Motion, the Defendant states and avers as follows:

     1.     That November 16, 2018, is the motions’ deadline pursuant to this
Honorable Court’s Order of September 18, 2018 (Doc. No. 27).

        2.    That undersigned counsel scheduled November 16 as the date to finalize
pretrial motions.

      3.      That on November 13 undersigned counsel underwent surgery.

       4.     That his recovery from the surgery is unexpectedly longer than he had
anticipated because of unforeseen minor complications.

     5.      That for the forgoing reason undersigned counsel is not confident he can
competently finalize the motions by November 16.
Case 1:18-cr-00363-RM Document 31 Filed 11/16/18 USDC Colorado Page 2 of 2




       6.      That undersigned counsel has conferred with counsel for the Government
and is authorized to state that the Government has no objection to the granting of this
Motion or to its being captioned as “Unopposed”.

       WHEREFORE Defendant prays that the relief requested be granted and for any
other and further relief that the Court may deem just and proper.

       Respectfully submitted this 16th day of November, 2018.

                               -          s/Joseph Saint-Veltri
                                          Joseph Saint-Veltri
                                          Attorney for Defendant
                                          1290 Williams Street, Suite 202
                                          Denver, Colorado 80218
                                          Telephone: 303-832-6777
                                          Email: ​jsvlawoffice@gmail.com



                                   Certificate of Service

        I hereby certify that on this 16th day of November, 2018, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which sends
notification of the filing as follows:

       All counsel of record

                                          s/Joseph Saint-Veltri
                                          Joseph Saint-Veltri
                                          Attorney for Defendant
                                          1290 Williams Street, Suite 202
                                          Denver, Colorado 80218
                                          Telephone: 303-832-6777
                                          Email: ​jsvlawoffice@gmail.com
,
